209 F.2d 566
SAWYER,v.E. F. DREW & CO., Inc.
No. 11163.
United States Court of AppealsThird Circuit.
Argued Jan. 7, 1954.Decided Jan. 20, 1954.

James D. Carpenter, Jersey City, N.J.  (McGlynn, Weintraub & Stein, and Edward R. McGlynn, Newark, N.J., on the brief), for appellant.
Raymond W. Troy, Newark, N.J.  (Lum, Fairlie & Foster, Chester W. Fairlie and David M. Satz, Jr., Newark, N.J., on the brief), for appellee.
PER CURIAM.


1
This appeal is from a judgment for the plaintiff, who sued for damages for alleged wrongful discharge from the defendant's employ.  Plaintiff was employed by the defendant upon a contract running for a term of years and was discharged prior to the termination of the contract because of a claim of disloyalty to his employer.  There is no disputed rule of law in the case.  The only questions involved are those of fact; was the version of the affair given by the plaintiff to be accepted or was that of the defendant?  There was sharp conflict in the testimony.  The court to whom the case was tried reached conclusions of fact as he was required to do.  We cannot say that the findings were clearly erroneous under rule 52(a), Fed.  Rules Civ. Proc. 28 U.S.C.A.  Indeed, this is the kind of a case peculiarly apt for the rule because the problem involved in determining the facts was one of credibility of those who appeared before the trier thereof.


2
The judgment of the district court will be affirmed.